Exhibit 10.11

 

GUARANTEE AGREEMENT

with respect to the Senior Interim Loan Credit Agreement

made by

SUBSIDIARIES of
THE SERVICEMASTER COMPANY

in favor of

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

Dated as of July 24, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

SECTION 1

DEFINED TERMS

 

2

1.1

 

Definitions

 

2

1.2

 

Other Definitional Provisions

 

3

 

 

 

 

 

SECTION 2

GUARANTEE

 

3

2.1

 

Guarantee

 

3

2.2

 

Continuing Guarantees

 

5

2.3

 

Release of Subsidiary Guarantees

 

5

2.4

 

Waiver of Subrogation

 

6

2.5

 

Notation Not Required

 

6

 

 

 

 

 

SECTION 3

MISCELLANEOUS

 

6

3.1

 

Amendments in Writing

 

6

3.2

 

Notices

 

6

3.3

 

No Waiver by Course of Conduct; Cumulative Remedies

 

7

3.4

 

Successors and Assigns

 

7

3.5

 

Counterparts

 

7

3.6

 

Severability

 

7

3.7

 

Section Headings

 

7

3.8

 

Integration

 

7

3.9

 

GOVERNING LAW

 

7

3.10

 

Submission to Jurisdiction; Waivers

 

7

3.11

 

WAIVER OF JURY TRIAL

 

8

3.12

 

Additional Subsidiary Guarantors

 

8

 

SCHEDULE 1

Notice Addresses of Subsidiary Guarantors

 

 

ANNEX 1

Assumption Agreement

 


--------------------------------------------------------------------------------


GUARANTEE AGREEMENT

GUARANTEE AGREEMENT, dated as of July 24, 2007, made by certain Subsidiaries (as
listed on the signature pages hereto, the “Subsidiary Guarantors”, as further
defined below) of THE SERVICEMASTER COMPANY, a Delaware corporation (the
“Company”), into which CDRSVM ACQUISITION CO., INC., a Delaware corporation
(“Acquisition Co.” or the “Borrower”, as further defined in subsection 1.1)
shall be merged pursuant to the Merger (as defined below), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (collectively, the
“Lenders”; individually, a “Lender”) from time to time parties to the Credit
Agreement described below.

W I T N E S S E T H:

WHEREAS, CDRSVM Topco, Inc., a Delaware corporation, and Acquisition Co., each
newly formed companies organized by Clayton, Dubilier & Rice, Inc. or its
Affiliates, entered into an Agreement and Plan of Merger with the Company, dated
March 18, 2007, pursuant to which Acquisition Co. has agreed to merge with and
into the Company, with the Company as the surviving corporation (the “Merger”);

WHEREAS, pursuant to that certain Senior Interim Loan Credit Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, together with any agreement extending the
maturity of, or restructuring, refunding, refinancing or increasing the
Indebtedness under such agreement or successor agreements, the “Credit
Agreement”), among the Borrower, the Administrative Agent, Citigroup Global
Markets Inc., as Syndication Agent, and the other parties party thereto, the
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Borrower’s Domestic Subsidiaries that are party hereto and any
other Domestic Subsidiary of the Borrower that becomes a party hereto from time
to time after the date hereof (all of the foregoing collectively, the
“Subsidiary Guarantors”);

WHEREAS, the Borrower and the other Subsidiary Guarantors are engaged in related
businesses, and each such Subsidiary Guarantor will derive substantial benefit
from the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Subsidiary
Guarantors shall execute and deliver this Agreement to the Administrative Agent
for the benefit of the Lenders.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, and in consideration of the receipt of other valuable consideration
(which receipt is hereby acknowledged), each Subsidiary Guarantor hereby agrees
with the Administrative Agent, for the ratable benefit of the Lenders (as
defined below), as follows:


--------------------------------------------------------------------------------



SECTION 1                DEFINED TERMS


1.1           DEFINITIONS.


(A)           UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN THE CREDIT
AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE CREDIT
AGREEMENT.


(B)           THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Acquisition Co.”: as defined in the preamble hereto.

“Administrative Agent”:  as defined in the preamble hereto.

“Agreement”:  this Guarantee Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

“Bank Indebtedness”: any and all amounts, whether outstanding on the Closing
Date or thereafter incurred, payable under or in respect of any Senior Credit
Facility, including without limitation principal, premium, interest (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Borrower or any Restricted Subsidiary whether or
not a claim for post-filing interest is allowed in such proceedings), fees,
charges, expenses, reimbursement obligations, guarantees, other monetary
obligations of any nature and all other amounts payable thereunder or in respect
thereof.

“Borrower”:  (i) Acquisition Co. until the Merger, (ii) the Company following
the Merger and (iii) any successor of any Person in the foregoing clauses (i)
and (ii) pursuant to subsection 3.4.

“Company”: as defined in the preamble hereto.

“Credit Agreement”:  has the meaning provided in the recitals hereto.

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

“Guaranteed Obligations”:  as defined in subsection 2.1(a).

“Lender”:  as defined in the preamble hereto.

“Subsidiary Guarantee”: any Guarantee that may from time to time be entered into
by a Subsidiary Guarantor pursuant to this Agreement.

“Subsidiary Guarantors”:  as defined in the recitals hereto.

2


--------------------------------------------------------------------------------



1.2           OTHER DEFINITIONAL PROVISIONS.


(A)           THE WORDS “HEREOF”, “HEREIN”, “HERETO” AND “HEREUNDER” AND WORDS
OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION,
SCHEDULE AND ANNEX REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


(B)           THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY
APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.


SECTION 2                GUARANTEE


2.1           GUARANTEE.


(A)           GUARANTEE OF EACH SUBSIDIARY GUARANTOR.  EACH SUBSIDIARY
GUARANTOR, AS PRIMARY OBLIGOR AND NOT MERELY AS SURETY, HEREBY JOINTLY AND
SEVERALLY, IRREVOCABLY AND FULLY AND UNCONDITIONALLY GUARANTEES, ON AN UNSECURED
SENIOR BASIS, THE PUNCTUAL PAYMENT WHEN DUE, WHETHER AT STATED MATURITY, BY
ACCELERATION OR OTHERWISE, OF ALL MONETARY OBLIGATIONS OF THE BORROWER UNDER THE
CREDIT AGREEMENT AND THE SENIOR INTERIM LOAN NOTES, WHETHER FOR PRINCIPAL OF OR
INTEREST ON THE LOANS, EXPENSES, INDEMNIFICATION OR OTHERWISE (ALL SUCH
OBLIGATIONS GUARANTEED BY SUCH SUBSIDIARY GUARANTORS BEING HEREIN CALLED THE
“GUARANTEED OBLIGATIONS”).

The obligations of each Subsidiary Guarantor shall be limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Subsidiary Guarantor (including but not limited to any
Guarantee by it of any Bank Indebtedness) and after giving effect to any
collections from or payments made by or on behalf of any other Subsidiary
Guarantor in respect of the obligations of such other Subsidiary Guarantor, or
pursuant to its contribution obligations, under this Agreement, result in the
obligations of such Subsidiary Guarantor under this Agreement not constituting a
fraudulent conveyance or fraudulent transfer under applicable law, or being void
or unenforceable under any law relating to insolvency of debtors.


(B)           FURTHER AGREEMENTS OF EACH SUBSIDIARY GUARANTOR.  (I)  EACH
SUBSIDIARY GUARANTOR HEREBY AGREES THAT (TO THE FULLEST EXTENT PERMITTED BY LAW)
ITS OBLIGATIONS HEREUNDER SHALL BE UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY,
REGULARITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT, THE SENIOR INTERIM LOAN
NOTES OR THE OBLIGATIONS OF THE BORROWER OR ANY OTHER SUBSIDIARY GUARANTOR TO
THE LENDERS HEREUNDER OR THEREUNDER, THE ABSENCE OF ANY ACTION TO ENFORCE THE
SAME, ANY WAIVER OR CONSENT BY ANY LENDER WITH RESPECT TO ANY PROVISIONS HEREOF
OR THEREOF, ANY RELEASE OF ANY OTHER SUBSIDIARY GUARANTOR, THE RECOVERY OF ANY
JUDGMENT AGAINST THE BORROWER, ANY ACTION TO ENFORCE THE SAME, WHETHER OR NOT A
NOTATION CONCERNING ITS SUBSIDIARY GUARANTEE IS MADE ON ANY PARTICULAR SENIOR
INTERIM LOAN NOTE, OR ANY OTHER CIRCUMSTANCE THAT MIGHT OTHERWISE CONSTITUTE A
LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A SUBSIDIARY GUARANTOR.

(II)           EACH SUBSIDIARY GUARANTOR HEREBY WAIVES (TO THE FULLEST EXTENT
PERMITTED BY LAW) THE BENEFIT OF DILIGENCE, PRESENTMENT, DEMAND OF PAYMENT,
FILING OF CLAIMS WITH A COURT IN THE EVENT OF INSOLVENCY OR BANKRUPTCY OF THE
BORROWER, ANY RIGHT TO REQUIRE A PROCEEDING FIRST AGAINST THE BORROWER, PROTEST,
NOTICE AND ALL DEMANDS WHATSOEVER AND COVENANTS THAT (EXCEPT AS OTHERWISE
PROVIDED IN SUBSECTION 2.3) ITS SUBSIDIARY GUARANTEE WILL NOT BE DISCHARGED
EXCEPT BY COMPLETE PERFORMANCE OF THE OBLIGATIONS CONTAINED IN THE CREDIT
AGREEMENT, THE SENIOR INTERIM LOAN NOTES AND THIS AGREEMENT.  SUCH SUBSIDIARY

3


--------------------------------------------------------------------------------


GUARANTEE IS A GUARANTEE OF PAYMENT AND NOT OF COLLECTION.  EACH SUBSIDIARY
GUARANTOR FURTHER AGREES (TO THE FULLEST EXTENT PERMITTED BY LAW) THAT, AS
BETWEEN IT, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE LENDERS, ON
THE OTHER HAND, SUBJECT TO THIS SECTION 2, (X) THE MATURITY OF THE OBLIGATIONS
GUARANTEED BY ITS SUBSIDIARY GUARANTEE MAY BE ACCELERATED AS AND TO THE EXTENT
PROVIDED IN THE CREDIT AGREEMENT FOR THE PURPOSES OF SUCH SUBSIDIARY GUARANTEE,
NOTWITHSTANDING ANY STAY, INJUNCTION OR OTHER PROHIBITION PREVENTING SUCH
ACCELERATION IN RESPECT OF THE OBLIGATIONS GUARANTEED BY SUCH SUBSIDIARY
GUARANTEE, AND (Y) IN THE EVENT OF ANY ACCELERATION OF SUCH OBLIGATIONS AS
PROVIDED IN THE CREDIT AGREEMENT, SUCH OBLIGATIONS (WHETHER OR NOT DUE AND
PAYABLE) SHALL FORTHWITH BECOME DUE AND PAYABLE BY SUCH SUBSIDIARY GUARANTOR IN
ACCORDANCE WITH THE TERMS OF THIS SUBSECTION 2.1 FOR THE PURPOSE OF SUCH
SUBSIDIARY GUARANTEE.  NEITHER THE ADMINISTRATIVE AGENT, NOR ANY LENDER NOR ANY
OTHER PERSON SHALL HAVE ANY OBLIGATION TO ENFORCE OR EXHAUST ANY RIGHTS OR
REMEDIES OR TO TAKE ANY OTHER STEPS UNDER ANY SECURITY FOR THE GUARANTEED
OBLIGATIONS OR AGAINST THE BORROWER OR ANY OTHER PERSON OR ANY PROPERTY OF THE
BORROWER OR ANY OTHER PERSON BEFORE THE ADMINISTRATIVE AGENT OR SUCH LENDER IS
ENTITLED TO DEMAND PAYMENT AND PERFORMANCE BY ANY OR ALL SUBSIDIARY GUARANTORS
OF THEIR OBLIGATIONS UNDER THEIR RESPECTIVE SUBSIDIARY GUARANTEES.

(III)          UNTIL TERMINATED IN ACCORDANCE WITH SUBSECTION 2.3, EACH
SUBSIDIARY GUARANTEE SHALL REMAIN IN FULL FORCE AND EFFECT AND CONTINUE TO BE
EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST THE BORROWER FOR
LIQUIDATION OR REORGANIZATION, SHOULD THE BORROWER BECOME INSOLVENT OR MAKE AN
ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHOULD A RECEIVER OR TRUSTEE BE
APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF THE BORROWER’S ASSETS, AND SHALL,
TO THE FULLEST EXTENT PERMITTED BY LAW, CONTINUE TO BE EFFECTIVE OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE
LOANS OR THE SENIOR INTERIM LOAN NOTES ARE, PURSUANT TO APPLICABLE LAW,
RESCINDED OR REDUCED IN AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY
OBLIGEE ON SUCH LOANS OR SENIOR INTERIM LOAN NOTES, WHETHER AS A “VOIDABLE
PREFERENCE,” “FRAUDULENT TRANSFER” OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR
PERFORMANCE HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART
THEREOF, IS RESCINDED, REDUCED, RESTORED OR RETURNED, THE LOANS AND THE SENIOR
INTERIM LOAN NOTES SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE REINSTATED
AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED, REDUCED,
RESTORED OR RETURNED.


(C)           EACH SUBSIDIARY GUARANTOR THAT MAKES A PAYMENT OR DISTRIBUTION
UNDER ITS SUBSIDIARY GUARANTEE SHALL HAVE THE RIGHT TO SEEK CONTRIBUTION FROM
THE BORROWER OR ANY NON-PAYING SUBSIDIARY GUARANTOR THAT HAS ALSO GUARANTEED THE
RELEVANT GUARANTEED OBLIGATIONS IN RESPECT OF WHICH SUCH PAYMENT OR DISTRIBUTION
IS MADE, SO LONG AS THE EXERCISE OF SUCH RIGHT DOES NOT IMPAIR THE RIGHTS OF THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THIS AGREEMENT.


(D)           EACH SUBSIDIARY GUARANTOR ACKNOWLEDGES THAT IT WILL RECEIVE DIRECT
AND INDIRECT BENEFITS FROM THE FINANCING ARRANGEMENTS CONTEMPLATED BY THE CREDIT
AGREEMENT AND THAT ITS SUBSIDIARY GUARANTEE, AND THE WAIVER SET FORTH IN
SUBSECTION 2.4, ARE KNOWINGLY MADE IN CONTEMPLATION OF SUCH BENEFITS.


(E)           EACH SUBSIDIARY GUARANTOR, PURSUANT TO ITS SUBSIDIARY GUARANTEE,
ALSO HEREBY AGREES TO PAY ANY AND ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE COUNSEL FEES

4


--------------------------------------------------------------------------------



AND EXPENSES) INCURRED BY THE ADMINISTRATIVE AGENT OR THE LENDERS IN ENFORCING
ANY RIGHTS UNDER ITS SUBSIDIARY GUARANTEE.


2.2           CONTINUING GUARANTEES.  (A)  EACH SUBSIDIARY GUARANTEE SHALL BE A
CONTINUING GUARANTEE AND SHALL (I) SUBJECT TO SUBSECTION 2.3, REMAIN IN FULL
FORCE AND EFFECT UNTIL PAYMENT IN FULL OF THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING LOANS AND SENIOR INTERIM LOAN NOTES (WHETHER BY PAYMENT AT MATURITY,
PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR OTHER ACQUISITION) AND ALL OTHER
GUARANTEED OBLIGATIONS OF THE BORROWER THEN DUE AND OWING, (II) BE BINDING UPON
SUCH SUBSIDIARY GUARANTOR AND (III) INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE ADMINISTRATIVE1 AGENT, THE LENDERS AND THEIR PERMITTED SUCCESSORS,
TRANSFEREES AND ASSIGNS.


(B)           THE OBLIGATIONS OF EACH SUBSIDIARY GUARANTOR HEREUNDER SHALL
CONTINUE TO BE EFFECTIVE OR SHALL BE REINSTATED, AS THE CASE MAY BE, IF AT ANY
TIME ANY PAYMENT WHICH WOULD OTHERWISE HAVE REDUCED OR TERMINATED THE
OBLIGATIONS OF ANY SUBSIDIARY GUARANTOR HEREUNDER AND UNDER ITS SUBSIDIARY
GUARANTEE (WHETHER SUCH PAYMENT SHALL HAVE BEEN MADE BY OR ON BEHALF OF THE
BORROWER OR BY OR ON BEHALF OF A SUBSIDIARY GUARANTOR) IS RESCINDED OR RECLAIMED
FROM ANY OF THE LENDERS UPON THE INSOLVENCY, BANKRUPTCY, LIQUIDATION OR
REORGANIZATION OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR OR OTHERWISE, ALL AS
THOUGH SUCH PAYMENT HAD NOT BEEN MADE.


2.3           RELEASE OF SUBSIDIARY GUARANTEES.  NOTWITHSTANDING THE PROVISIONS
OF SUBSECTION 2.2, SUBSIDIARY GUARANTEES WILL BE SUBJECT TO TERMINATION AND
DISCHARGE UNDER THE CIRCUMSTANCES DESCRIBED IN THIS SUBSECTION 2.3.  ANY
SUBSIDIARY GUARANTOR WILL AUTOMATICALLY AND UNCONDITIONALLY BE RELEASED FROM ALL
OBLIGATIONS UNDER ITS SUBSIDIARY GUARANTEE, AND SUCH SUBSIDIARY GUARANTEE SHALL
THEREUPON TERMINATE AND BE DISCHARGED AND OF NO FURTHER FORCE OR EFFECT,
(I) CONCURRENTLY WITH ANY DIRECT OR INDIRECT SALE OR DISPOSITION (BY MERGER OR
OTHERWISE) OF ANY SUBSIDIARY GUARANTOR OR ANY INTEREST THEREIN IN ACCORDANCE
WITH THE TERMS OF THE CREDIT AGREEMENT BY THE BORROWER OR A RESTRICTED
SUBSIDIARY, FOLLOWING WHICH SUCH SUBSIDIARY GUARANTOR IS NO LONGER A RESTRICTED
SUBSIDIARY OF THE BORROWER, (II) AT ANY TIME THAT SUCH SUBSIDIARY GUARANTOR IS
RELEASED FROM ALL OF ITS OBLIGATIONS UNDER ALL OF ITS GUARANTEES OF PAYMENT OF
ANY INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR UNDER CREDIT
FACILITIES AND CAPITAL MARKET SECURITIES (IT BEING UNDERSTOOD THAT A RELEASE
SUBJECT TO CONTINGENT REINSTATEMENT IS STILL A RELEASE, AND THAT IF ANY SUCH
GUARANTEE IS SO REINSTATED, SUCH SUBSIDIARY GUARANTEE SHALL ALSO BE REINSTATED
TO THE EXTENT THAT SUCH SUBSIDIARY GUARANTOR WOULD THEN BE REQUIRED TO PROVIDE A
SUBSIDIARY GUARANTEE PURSUANT TO THE CREDIT AGREEMENT), (III) UPON THE MERGER OR
CONSOLIDATION OF ANY SUBSIDIARY GUARANTOR WITH AND INTO THE BORROWER OR ANOTHER
SUBSIDIARY GUARANTOR THAT IS THE SURVIVING PERSON IN SUCH MERGER OR
CONSOLIDATION, OR UPON THE LIQUIDATION OF SUCH SUBSIDIARY GUARANTOR FOLLOWING
THE TRANSFER OF ALL OF ITS ASSETS TO THE BORROWER OR ANOTHER SUBSIDIARY
GUARANTOR, (IV) CONCURRENTLY WITH ANY SUBSIDIARY GUARANTOR BECOMING AN
UNRESTRICTED SUBSIDIARY, (V) SUBJECT TO SUBSECTIONS 2.1(B)(III) AND 2.2(B), UPON
THE FULL DISCHARGE OR RELEASE OF THE GUARANTEED OBLIGATIONS UNDER THE CREDIT
AGREEMENT OR (VI) SUBJECT TO SUBSECTIONS 2.1(B)(III) AND 2.2(B), UPON PAYMENT IN
FULL OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS AND SENIOR
INTERIM LOAN NOTES AND ALL OTHER GUARANTEED OBLIGATIONS THEN DUE AND OWING.  IN
ADDITION, THE BORROWER WILL HAVE THE RIGHT, UPON 30 DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, TO CAUSE ANY SUBSIDIARY GUARANTOR THAT HAS NOT GUARANTEED
PAYMENT OF ANY INDEBTEDNESS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR UNDER
CREDIT FACILITIES OR CAPITAL MARKET SECURITIES TO BE UNCONDITIONALLY RELEASED
FROM ALL OBLIGATIONS UNDER ITS SUBSIDIARY GUARANTEE,

5


--------------------------------------------------------------------------------



AND SUCH SUBSIDIARY GUARANTEE SHALL THEREUPON TERMINATE AND BE DISCHARGED AND OF
NO FURTHER FORCE OR EFFECT.

Upon any such occurrence specified in this subsection 2.3, the Administrative
Agent shall execute any documents reasonably requested by the Borrower in order
to evidence such release, discharge and termination in respect of the applicable
Subsidiary Guarantee.


2.4           WAIVER OF SUBROGATION.  EACH SUBSIDIARY GUARANTOR HEREBY
IRREVOCABLY WAIVES ANY CLAIM OR OTHER RIGHTS THAT IT MAY NOW OR HEREAFTER
ACQUIRE AGAINST THE BORROWER THAT ARISE FROM THE EXISTENCE, PAYMENT, PERFORMANCE
OR ENFORCEMENT OF THE BORROWER’S OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE
SENIOR INTERIM LOAN NOTES OR SUCH SUBSIDIARY GUARANTOR’S OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING ANY RIGHT OF SUBROGATION, REIMBURSEMENT, EXONERATION,
INDEMNIFICATION, AND ANY RIGHT TO PARTICIPATE IN ANY CLAIM OR REMEDY OF ANY
LENDER AGAINST THE BORROWER, WHETHER OR NOT SUCH CLAIM, REMEDY OR RIGHT ARISES
IN EQUITY, OR UNDER CONTRACT, STATUTE OR COMMON LAW, UNTIL THIS AGREEMENT IS
DISCHARGED AND ALL OF THE LOANS AND SENIOR INTERIM LOAN NOTES ARE DISCHARGED AND
PAID IN FULL.  IF ANY AMOUNT SHALL BE PAID TO ANY SUBSIDIARY GUARANTOR IN
VIOLATION OF THE PRECEDING SENTENCE AND THE LOANS AND SENIOR INTERIM LOAN NOTES
SHALL NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE DEEMED TO HAVE BEEN PAID
TO SUCH SUBSIDIARY GUARANTOR FOR THE BENEFIT OF, AND HELD IN TRUST FOR THE
BENEFIT OF, THE LENDERS, AND SHALL FORTHWITH BE PAID TO THE ADMINISTRATIVE AGENT
FOR THE BENEFIT OF SUCH LENDERS TO BE CREDITED AND APPLIED UPON THE LOANS AND
SENIOR INTERIM LOAN NOTES, WHETHER MATURED OR UNMATURED, IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


2.5           NOTATION NOT REQUIRED.  NEITHER THE BORROWER NOR ANY SUBSIDIARY
GUARANTOR SHALL BE REQUIRED TO MAKE A NOTATION ON THE SENIOR INTERIM LOAN NOTES
TO REFLECT ANY SUBSIDIARY GUARANTEE OR ANY RELEASE, TERMINATION OR DISCHARGE
THEREOF.


SECTION 3                MISCELLANEOUS


3.1           AMENDMENTS IN WRITING.  NONE OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY EACH AFFECTED SUBSIDIARY GUARANTOR AND THE
ADMINISTRATIVE AGENT, PROVIDED THAT (A) ANY PROVISION OF THIS AGREEMENT IMPOSING
OBLIGATIONS ON ANY SUBSIDIARY GUARANTOR MAY BE WAIVED BY THE ADMINISTRATIVE
AGENT IN A WRITTEN INSTRUMENT EXECUTED BY THE ADMINISTRATIVE AGENT AND (B)
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SUBSECTION 10.1 OF THE CREDIT
AGREEMENT, NO SUCH WAIVER AND NO SUCH AMENDMENT OR MODIFICATION SHALL AMEND,
MODIFY OR WAIVE THE DEFINITION OF “LENDER” IF SUCH WAIVER, AMENDMENT, OR
MODIFICATION WOULD ADVERSELY AFFECT A LENDER WITHOUT THE WRITTEN CONSENT OF EACH
SUCH AFFECTED LENDER.


3.2           NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
ADMINISTRATIVE AGENT OR ANY SUBSIDIARY GUARANTOR HEREUNDER SHALL BE EFFECTED IN
THE MANNER PROVIDED FOR IN SUBSECTION 10.2 OF THE CREDIT AGREEMENT; PROVIDED
THAT ANY SUCH NOTICE, REQUEST OR DEMAND TO OR UPON ANY SUBSIDIARY GUARANTOR
SHALL BE ADDRESSED TO SUCH SUBSIDIARY GUARANTOR AT ITS NOTICE ADDRESS SET FORTH
ON SCHEDULE 1 HERETO, UNLESS AND UNTIL SUCH SUBSIDIARY GUARANTOR SHALL CHANGE
SUCH ADDRESS BY NOTICE TO THE ADMINISTRATIVE AGENT GIVEN IN ACCORDANCE WITH
SUBSECTION 10.2 OF THE CREDIT AGREEMENT.

6


--------------------------------------------------------------------------------



3.3           NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE REMEDIES.  NEITHER OF
THE ADMINISTRATIVE AGENT NOR ANY LENDER SHALL BY ANY ACT (EXCEPT BY A WRITTEN
INSTRUMENT PURSUANT TO SUBSECTION 3.1), DELAY, INDULGENCE, OMISSION OR OTHERWISE
BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY HEREUNDER OR TO HAVE ACQUIESCED IN
ANY DEFAULT OR EVENT OF DEFAULT.  NO FAILURE TO EXERCISE, NOR ANY DELAY IN
EXERCISING, ON THE PART OF THE ADMINISTRATIVE AGENT OR ANY LENDER, ANY RIGHT,
POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF.  NO SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  A WAIVER BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY RIGHT OR
REMEDY HEREUNDER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY
RIGHT OR REMEDY WHICH THE ADMINISTRATIVE AGENT OR SUCH LENDER WOULD OTHERWISE
HAVE ON ANY FUTURE OCCASION.  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE
CUMULATIVE, MAY BE EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY
OTHER RIGHTS OR REMEDIES PROVIDED BY LAW.


3.4           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE
AGENT AND THE LENDERS AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, WHETHER SO
EXPRESSED OR NOT.


3.5           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.


3.6           SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT WHICH IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


3.7           SECTION HEADINGS.  THE SECTION HEADINGS USED IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT THE CONSTRUCTION HEREOF
OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION HEREOF.


3.8           INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE ENTIRE AGREEMENT OF THE SUBSIDIARY GUARANTORS, THE ADMINISTRATIVE
AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND THERE ARE
NO PROMISES, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES BY THE SUBSIDIARY
GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY LENDER RELATIVE TO SUBJECT MATTER
HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN
DOCUMENTS.


3.9           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.


3.10         SUBMISSION TO JURISDICTION; WAIVERS.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY:

7


--------------------------------------------------------------------------------



(A)           SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;


(B)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;


(C)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS REFERRED TO IN SUBSECTION 3.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT (IN THE CASE OF ANY OTHER PARTY HERETO) OR THE BORROWER (IN
THE CASE OF THE ADMINISTRATIVE AGENT) SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;


(D)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION; AND


(E)           WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN
THIS SECTION ANY PUNITIVE DAMAGES.


3.11         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


3.12         ADDITIONAL SUBSIDIARY GUARANTORS.  EACH NEW DOMESTIC SUBSIDIARY OF
THE BORROWER THAT IS REQUIRED TO BECOME A PARTY TO THIS AGREEMENT PURSUANT TO
SUBSECTION 6.2 OF THE CREDIT AGREEMENT SHALL BECOME A SUBSIDIARY GUARANTOR FOR
ALL PURPOSES OF THIS AGREEMENT UPON EXECUTION AND DELIVERY BY SUCH DOMESTIC
SUBSIDIARY OF AN ASSUMPTION AGREEMENT IN SUBSTANTIALLY THE FORM OF ANNEX 1
HERETO.

[Remainder of page left blank intentionally; Signature pages follow.]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

INSTAR SERVICES GROUP, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ David J. Demos

 

 

 

Name:

David J. Demos

 

 

Title:

Chief Executive Officer, President

 

 

 

& Secretary

 

 

 

 

 

 

 

 

 

By:

/s/ Richard J. Augustine

 

 

 

Name:

Richard J. Augustine

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

INSTAR SERVICES GROUP, L.P.

 

 

 

 

 

By:

INSTAR SERVICES MANAGEMENT,

 

 

LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

INSTAR SERVICES HOLDINGS, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 


--------------------------------------------------------------------------------


 

INSTAR SERVICES MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

 

By:

MM MAIDS L.L.C., its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

MM MAIDS L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Vice President &

 

 

 

Treasurer

 

2


--------------------------------------------------------------------------------


 

SERVICEMASTER CONSUMER SERVICES, INC.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President & Chief Operating

 

 

 

Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES

 

LIMITED PARTNERSHIP

 

 

 

 

 

By:

SERVICEMASTER CONSUMER SERVICES,
INC., its general partner

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President & Chief Operating

 

 

 

Officer

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER HOLDING CORPORATION

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

3


--------------------------------------------------------------------------------


 

SERVICEMASTER MANAGEMENT
CORPORATION

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

 

 

By:

SM CLEAN L.L.C., its general partner

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

SM CLEAN L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

4


--------------------------------------------------------------------------------


 

TERMINIX INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

THE TERMINIX INTERNATIONAL COMPANY
LIMITED PARTNERSHIP

 

 

 

By:

TERMINIX INTERNATIONAL, INC.,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

TRUGREEN COMPANIES L.L.C.

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

5


--------------------------------------------------------------------------------


 

TRUGREEN, INC.

 

 

 

 

 

By:

/s/ Jim L. Kaput

 

 

 

Name:

Jim L. Kaput

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

TRUGREEN LANDCARE L.L.C.

 

 

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Vice President & Assistant

 

 

 

Treasurer

 

 

 

 

 

 

 

 

 

TRUGREEN LIMITED PARTNERSHIP

 

 

 

By:

TRUGREEN, INC., its general partner

 

 

 

 

By:

/s/ Jim L. Kaput

 

 

 

Name:

Jim Kaput

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

6


--------------------------------------------------------------------------------


Acknowledged and Agreed to as of
the date hereof by:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Bruce S. Borden

 

 

 

Name: Bruce S. Borden

 

 

Title: Executive Director

 

 


--------------------------------------------------------------------------------


Schedule 1 to
Guarantee Agreement

Notice Address of Subsidiary Guarantors

The ServiceMaster Company
860 Ridge Lake Boulevard
Memphis, Tennessee 38120
Attention: Treasurer
Telephone: 901-766-1400
Facsimile: 901.766.1107

with copies to:

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York  10022

Attention:  David A. Brittenham, Esq. and
Peter J. Loughran, Esq.

Facsimile:  (212) 909-6836
Telephone:  (212) 909-6000


--------------------------------------------------------------------------------


Annex 1 to
Guarantee Agreement

ASSUMPTION AGREEMENT

ASSUMPTION AGREEMENT, dated as of                        ,         , made by
                                                            , a
                             corporation (the “Additional Subsidiary
Guarantor”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Credit Agreement
referred to below.  All capitalized terms not defined herein shall have the
meaning ascribed to them in the Guarantee Agreement referred to below, or if not
defined therein, in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, The ServiceMaster Company, a Delaware corporation (as successor by
merger to CDRSVM Acquisition Co., Inc., a Delaware corporation) (the
“Borrower”), the Administrative Agent, Citigroup Global Markets Inc., as
Syndication Agent, and the Lenders are parties to a Senior Interim Loan Credit
Agreement, dated as of July 24, 2007 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, certain subsidiaries of the
Borrower are, or are to become, parties to the Guarantee Agreement, dated as of
July 24, 2007 (as amended, supplemented, waived or otherwise modified from time
to time, the “Guarantee Agreement”), in favor of the Administrative Agent, for
the ratable benefit of the Lenders;

WHEREAS, the Additional Subsidiary Guarantor is a member of an affiliated group
of companies that includes the Borrower and each other Subsidiary Guarantor; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Borrower to make valuable transfers to one or more of the
other Subsidiary Guarantors (including the Additional Subsidiary Guarantor) in
connection with the operation of their respective businesses; and the Borrower
and the other Subsidiary Guarantors (including the Additional Subsidiary
Guarantor) are engaged in related businesses, and each such Subsidiary Guarantor
(including the Additional Subsidiary Guarantor) will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement;

WHEREAS, the Credit Agreement requires the Additional Subsidiary Guarantor to
become a party to the Guarantee Agreement; and

WHEREAS, the Additional Subsidiary Guarantor has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1.             Guarantee Agreement.  By executing and delivering this Assumption
Agreement, the Additional Subsidiary Guarantor, as provided in subsection 3.12
of the Guarantee Agreement, hereby becomes a party to the Guarantee Agreement as
a Subsidiary Guarantor thereunder with the same force and effect as if
originally named therein as a Subsidiary Guarantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Subsidiary Guarantor thereunder.  The information set forth in
Annex 1-A hereto


--------------------------------------------------------------------------------


is hereby added to the information set forth in Schedule 1 to the Guarantee
Agreement, and such Schedule is hereby amended and modified to include such
information.

2.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

[ADDITIONAL SUBSIDIARY GUARANTOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 


--------------------------------------------------------------------------------


Annex 1-A to
Guarantee Agreement

Supplement to
Guarantee Agreement
Schedule 1


--------------------------------------------------------------------------------